UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2206


JAMAAL GITTENS,

                  Plaintiff - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                  Defendant - Appellee.



                              No. 15-2294


JAMAAL GITTENS,

                  Plaintiff - Appellant,

          v.

STATE OF SOUTH CAROLINA,

                  Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia and Greenville.       Mary G. Lewis,
District Judge. (3:15-cv-02841-MGL; 6:15-cv-03108-MGL)


Submitted:   February 25, 2016              Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Jamaal Gittens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Jamaal Gittens appeals the district court’s orders accepting

the recommendations of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2012) complaints.            We have reviewed the

records and find no reversible error.        Accordingly, we affirm for

the reasons stated by the district court.                Gittens v. South

Carolina, No. 3:15-cv-02841-MGL (D.S.C. Sept. 30, 2015); Gittens

v. South Carolina, No. 6:15-cv-03108-MGL (D.S.C. Oct. 8, 2015).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3